              Case 2:19-cr-00107-KJM Document 854 Filed 08/13/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   ROSS PEARSON
 3 DAVID SPENCER
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                     IN THE UNITED STATES DISTRICT COURT
10
                                         EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                                 CASE NO. 2:19-CR-00107-KJM
13                                     Plaintiff,              STIPULATION REGARDING EXTENSION OF
                                                               FILING DATE FOR PROTECTIVE ORDER
14                             v.                              GOVERNING DISCOVERY; ORDER
15   RONALD YANDELL, ET AL.,
16                                    Defendant.
17

18

19                                                         STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

21 through each defendant’s counsel of record, hereby stipulate as follows:

22          1.       By previous order, the Court set a 14-day deadline for the United States to file a

23 protective order to governing upcoming future discovery productions to the defense. Docket No. 842.

24 On July 28, 2021, the government circulated a draft protective order to counsel and standby counsel for

25 the defendants.

26          2.       By this stipulation, the parties respectfully request an extension of the deadline for the

27 filing of a protective order governing discovery in the case. This additional time is requested based

28 upon the need for many defense counsel to have time to review the proposed protective order, suggest

      STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                                1
      PROTECTIVE ORDER GOVERNING DISCOVERY
                Case 2:19-cr-00107-KJM Document 854 Filed 08/13/21 Page 2 of 5


 1 changes or edits, and for standby counsel to consult with defendants who are representing themselves in

 2 this case.

 3          3.       Given the need for additional time to review the proposed protective order, the parties

 4 jointly request a new deadline of August 31, 2021, for the government to file the protective order.

 5

 6          IT IS SO STIPULATED.

 7   Dated: August 2, 2021                                     PHILLIP A. TALBERT
                                                               Acting United States Attorney
 8
                                                               /s/ Jason Hitt
 9                                                             JASON HITT
                                                               Assistant United States Attorney
10

11
     Dated: August 2, 2021                                     /s/ Nathan Chambers
12                                                             NATHAN CHAMBERS
13                                                             Standby Counsel for Defendant
                                                               RONALD YANDELL
14                                                             (Authorized by email on August 2, 2021)

15   Dated: August 2, 2021                                     /s/ Todd Leras
16                                                             TODD LERAS
                                                               Counsel for Defendant
17                                                             DANNY TROXELL
                                                               (Authorized by email on August 2, 2021)
18

19   Dated: August 2, 2021                                     /s/ Hayes Gable
                                                               HAYES GABLE and MARK FLEMING
20                                                             Counsel for Defendant
                                                               WILLIAM SYLVESTER
21                                                             (Authorized by email on August 2, 2021)
22
     Dated: August 2, 2021                                     /s/ Tim Pori
23                                                             TIM PORI
                                                               Counsel for Defendant
24                                                             TRAVIS BURHOP
                                                               (Authorized by email on August 2, 2021)
25

26

27

28

      STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                           2
      PROTECTIVE ORDER GOVERNING DISCOVERY
             Case 2:19-cr-00107-KJM Document 854 Filed 08/13/21 Page 3 of 5

     Dated: August 2, 2021                                    /s/ John Balazs
 1                                                            JOHN BALAZS and TIMOTHY WARRINER
                                                              Counsel for Defendant
 2
                                                              BRANT DANIEL
 3                                                            (Authorized by email on August 2, 2021)

 4   Dated: August 2, 2021                                    /s/ Tasha Chalfant
 5                                                            TASHA CHALFANT
                                                              Counsel for Defendant
 6                                                            DONALD MAZZA
                                                              (Authorized by email on August 2, 2021)
 7
     Dated: August 2, 2021                                    /s/ John Manning
 8
                                                              JOHN MANNING and MARCIA MORRISSEY
 9                                                            Counsel for Defendant
                                                              PAT BRADY
10                                                            (Authorized by email on August 2, 2021)
11
     Dated: August 2, 2021                                    /s/ Kresta Daly
12                                                            KRESTA DALY and RICHARD NOVAK
                                                              Counsel for Defendant
13                                                            JASON CORBETT
                                                              (Authorized by email on August 2, 2021)
14

15   Dated: August 2, 2021                                    /s/ David Fischer
                                                              DAVID FISCHER
16                                                            Counsel for Defendant
                                                              SAMUEL KEETON
17                                                            (Authorized by email on August 2, 2021)
18
     Dated: August 2, 2021                                    /s/ Candice Fields
19                                                            CANDICE FIELDS
                                                              Counsel for Defendant
20                                                            KRISTEN DEMAR
21                                                            (Authorized by email on August 2, 2021)

22   Dated: August 2, 2021                                    /s/ Shari Rusk
                                                              SHARI RUSK
23                                                            Counsel for Defendant
24                                                            KEVIN MacNAMARA
                                                              (Authorized by email on August 2, 2021)
25

26

27

28

     STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                          3
     PROTECTIVE ORDER GOVERNING DISCOVERY
             Case 2:19-cr-00107-KJM Document 854 Filed 08/13/21 Page 4 of 5

     Dated: August 2, 2021                                    /s/ Michael Hansen
 1                                                            MICHAEL HANSEN
                                                              Standby Counsel for Defendant
 2
                                                              MICHAEL TORRES
 3                                                            (Authorized by email on August 10, 2021)

 4   Dated: August 2, 2021                                    /s/ Dina Santos
 5                                                            DINA SANTOS
                                                              Counsel for Defendant
 6                                                            JUSTIN PETTY
                                                              (Authorized by email on August 2, 2021)
 7

 8   Dated: August 2, 2021                                    /s/ Toni White
 9                                                            TONI WHITE, Esq.
                                                              Counsel for Defendant
10                                                            JEANNA QUESENBERRY
                                                              (Authorized by email on August
11                                                            2, 2021)
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                          4
     PROTECTIVE ORDER GOVERNING DISCOVERY
              Case 2:19-cr-00107-KJM Document 854 Filed 08/13/21 Page 5 of 5


 1                                                         ORDER

 2          By previous order, the Court set a 14-day deadline for the United States to file a protective order

 3 to governing upcoming future discovery productions to the defense.

 4          Based upon the stipulation and representation of the parties, the Court extends the deadline for

 5 the United States to file a protective order to August 31, 2021.

 6

 7          IT IS SO ORDERED.

 8 DATED: August 12, 2021.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXTENSION OF FILING DATE FOR
                                                             5
      PROTECTIVE ORDER GOVERNING DISCOVERY
